REVERSE AND REMAND and Opinion Filed September 21, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00452-CV

                DANIELLE ARMSTRONG-BRILEY, Appellant
                               V.
                RONALD CHRISTOPHER BRILEY, Appellee

               On Appeal from the 255th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-18-05997

                        MEMORANDUM OPINION
                    Before Justices Schenck, Smith, and Garcia
                            Opinion by Justice Garcia
      Danielle Armstrong-Briley (“Wife”) appeals the trial court’s dismissal with

prejudice of her suit against Ronald Christopher Briley (“Husband”). In four issues,

Wife argues that the trial court erred (i) in disqualifying her counsel’s firm because

Husband failed to prove that disqualification was required, (ii) by dismissing the suit

without providing Wife the opportunity to present evidence, (iii) in concluding that

Wife could not meet her burden of proof, and (iv) in concluding that jeopardy had

attached.
        We conclude that Husband did not meet his burden to show that

disqualification was required, reverse the trial court’s judgment, and remand for

further proceedings consistent with this opinion.

                                        I. BACKGROUND

        Husband and Wife were divorced, and the final decree required that Husband

transfer certain assets and mineral documents to Wife. Wife alleged that Husband

failed to comply and initiated this action for contempt, enforcement, and clarification

of the decree.

        At trial, Wife’s counsel called his firm’s paralegal to testify that the firm had

not received the documents. Husband’s counsel objected and moved to disqualify

Wife’s firm based on TEX. DISCIPLINARY R. PROF’L CONDUCT 3.08(a). Specifically,

Husband’s counsel argued that disqualification was required because the paralegal

was a necessary witness in the case. The trial court disqualified Wife’s counsel and

dismissed the parties from the courtroom.

        Wife obtained new counsel who entered an appearance on December 17,

2019, but no further proceedings occurred. On January 10, 2020, the court entered a

final judgment dismissing Wife’s action with prejudice and finding that Wife could

not meet her burden of proof. Wife now appeals from that judgment.1


    1
     Husband argues we have no jurisdiction because the appeal is from the denial of a contempt order.
The contempt issue, however, was dismissed prior to the entry of final judgment, and the final judgment
disposes of all parties and claims. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 192–93 (Tex. 2001)
(absent a conventional trial, a judgment is final if it disposes of all parties and claims or states with
unmistakable clarity that it is a final judgment).
                                                  –2–
                                     II. ANALYSIS

       Wife’s first issue argues that Husband did not meet his burden to show that

disqualification was required. We agree.

       We review a trial court’s ruling on a motion to disqualify for an abuse of

discretion. Hendricks v. Barker, 523 S.W.3d 152, 157 (Tex. App.—Houston [14th

Dist.] 2016, no pet.). In so doing, we consider whether the trial court acted in an

arbitrary or unreasonable manner, or without reference to any guiding rules or

principles. Id. A trial court also abuses its discretion if it fails to analyze or apply the

law correctly. Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992). Thus, the trial

court’s failure to apply the proper legal standard to a motion to disqualify counsel

constitutes an abuse of discretion. Cimarron Agricultural, Ltd. v. Guitar Holding,

L.P., 209 S.W.3d 197, 203 (Tex. App. — El Paso 2006, no pet.).

       Husband’s motion to disqualify was based on Disciplinary Rule 3.08 (a). This

rule was promulgated as a disciplinary standard rather than one of procedural

disqualification, but the Texas Supreme Court has recognized that the rule provides

guidelines relevant to a disqualification determination. Anderson Producing Inc. v.

Koch Oil Co., 929 S.W.2d 416, 421 (Tex.1996) (citing Ayres v. Canales, 790 S.W.2d

554, 556 n. 2 (Tex.1990)). The rule provides:

       (a) A lawyer shall not accept or continue employment as an advocate
       before a tribunal in a contemplated or pending adjudicatory proceeding
       if the lawyer knows or believes that the lawyer is or may be a witness
       necessary to establish an essential fact on behalf of the lawyer’s client,
       unless:

                                           –3–
      (1) the testimony relates to an uncontested issue;

      (2) the testimony will relate solely to a matter of formality and there is
      no reason to believe that substantial evidence will be offered in
      opposition to the testimony;

      (3) the testimony relates to the nature and value of legal services
      rendered in the case;

      (4) the lawyer is a party to the action and is appearing pro se; or

      (5) the lawyer has promptly notified opposing counsel that the lawyer
      expects to testify in the matter and disqualification of the lawyer would
      work substantial hardship on the client.

TEX. DISCIPLINARY R. PROF’L CONDUCT 3.08(a).

       It is well established that “[d]isqualification is a severe remedy.” Spears v.

Fourth Court of Appeals, 797 S.W.2d 654, 656 (Tex.1990). Disqualification is a

measure that can cause immediate harm by depriving a party of its chosen counsel

and disrupting court proceedings. In re Nitla S.A. de C.V., 92 S.W.3d 419, 423 (Tex.

2002). Thus, “[m]ere allegations of unethical conduct or evidence showing a remote

possibility of a violation of the disciplinary rules will not suffice” to merit

disqualification. Spears, 797 S.W.2d at 656. Moreover, that a lawyer serves as both

an advocate and a witness does not in itself compel disqualification. See Ayres, 790

S.W.2d at 557–58; In re Chu, 134 S.W.3d 459, 464 (Tex. App.—Waco 2004, orig.

proceeding).

      Disqualification is only appropriate if the lawyer’s testimony is “necessary to

establish an essential fact.” TEX. DISCIPLINARY        R. PROF’L CONDUCT      3.08(a).

Consequently, the party requesting disqualification must demonstrate that the

                                         –4–
opposing lawyer’s dual roles as attorney and witness will cause the party actual

prejudice. Ayres, 790 S.W.2d at 558. Without these limitations, the rule could be

improperly employed “as a tactical weapon to deprive the opposing party of the right

to be represented by the lawyer of his or her choice.” TEX. DISCIPLINARY R. PROF’L

CONDUCT   3.08(a) cmt. 10 (stating that a lawyer “should not seek to disqualify an

opposing lawyer by unnecessarily calling that lawyer as a witness”).

      “Rule 3.08 is grounded principally on the belief that the finder of fact may

become confused when one person acts as both advocate and witness.” Anderson

Producing, Inc. v. Koch Oil Co., 929 S.W.2d 416, 422 (Tex. 1996) (citing TEX.

DISCIPLINARY R. PROF’L CONDUCT 3.08 cmt. 4 (1989); Ayres, 790 S.W.2d at 557 n.

4). “A witness is required to testify on the basis of personal knowledge, while an

advocate is expected to explain and comment on evidence given by others. It may

not be clear whether a statement by an advocate-witness should be taken as proof or

as an analysis of the proof.” TEX. DISCIPLINARY R.    PROF’L CONDUCT     3.08 cmt. 4

(1989). The rule reflects the concern that an opposing party may be handicapped in

challenging the credibility of a testifying attorney. See Ayres, 790 S.W.2d at 557 n.

4.

      Neither party addresses whether the rule applies to paralegals. See, e.g., In re

Reeder, 515 S.W.3d 344, 354 (Tex. App.—Tyler 2016, no pet.) (nothing in plain




                                        –5–
language of the rule indicates that it applies to paralegals).2 But we need not decide

that question here. See TEX. R. APP. P. 47.1. Assuming without deciding that the rule

applies, Husband did not meet his burden to show that disqualification was required.

        As Wife’s counsel explained to the trial court, the paralegal was not a

necessary witness, and her testimony was not required to prove Wife’s case. Indeed,

the paralegal’s testimony was offered only to demonstrate that documents requested

from opposing counsel had not been received. Counsel explained to the court that

neither he nor his paralegal needed to testify, and he could prove his case through

his expert witness and his client.

        In response, Husband offered nothing to support the conclusion that the

paralegal would testify to an essential fact on which the Wife had the burden of

proof. Husband argued generally that the paralegal was an essential witness based

on her proffered testimony about the document production. Husband’s counsel’s

failure to produce documents, however, does not establish that Husband violated the

terms of the decree. Likewise, on appeal, Husband does not explain how the

paralegal’s testimony about document production concerned anything of substance

or was more than a formality.




2
  Father argues that the rule applies to paralegals because Rule 5.03 holds paralegals to the same standards
as attorneys. We disagree. Rule 5.03 provides that attorneys have a duty to supervise paralegals. TEX.
DISCIPLINARY R. PROF’L CONDUCT 5.03.



                                                   –6–
      In this trial to the bench, it is not clear how a paralegal’s testimony about

document production might confuse the fact finder about the firm’s role as an

advocate. The trial court, having been presented no evidence of the necessity of the

paralegal’s testimony, could not reasonably have concluded that the paralegal’s

testimony was essential to establish an essential fact of Wife’s case.

      Wife’s first issue is sustained. Our resolution of this issue obviates the need

to consider Wife’s remaining issues. See TEX. R. APP. P. 47.1.

                                 III. CONCLUSION

      We reverse the trial court’s judgment and remand the case for further

proceedings consistent with this opinion.




                                            /Dennise Garcia/
                                            DENNISE GARCIA
                                            JUSTICE

200452F.P05




                                         –7–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

DANIELLE ARMSTRONG-                            On Appeal from the 255th Judicial
BRILEY, Appellant                              District Court, Dallas County, Texas
                                               Trial Court Cause No. DF-18-05997.
No. 05-20-00452-CV           V.                Opinion delivered by Justice Garcia.
                                               Justices Schenck and Smith
RONALD CHRISTOPHER                             participating.
BRILEY, Appellee

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is REVERSED and this cause is REMANDED to the trial court for further
proceedings consistent with this opinion.

      It is ORDERED that appellant DANIELLE ARMSTRONG-BRILEY
recover her costs of this appeal from appellee RONALD CHRISTOPHER
BRILEY.


Judgment entered September 21, 2021.




                                         –8–